UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2064



JOHN RUSSELL WIMBERLEY, JR.,

                                              Plaintiff - Appellant,

          versus


CITY OF WILSON, NORTH CAROLINA; CITY OF WILSON
INSPECTION DEPARTMENT; STEVE ROGERS, individ-
ual and is an inspector in the Wilson City
Inspection Department; MIA SMITH, Individual
and is an Inspector in the Wilson City In-
spection Department; JEFF WINSTEAD, Individual
and is an Inspector in the Wilson City
Inspection Department; KEITH O’BRIEN, Individ-
ual and is an Inspector in the Wilson City
Inspection Department; JIM HOLLOMAN, Individ-
ual and is an Inspection Manager in the Wilson
City Inspection Department; WINNIE WILLIAMS,
Individual and is the Chief of the Wilson City
Police Department; CITY OF WILSON CITY
COUNCIL,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-01-451-5-BO(2))


Submitted:   January 31, 2002             Decided:   February 6, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
John Russell Wimberley, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John Russell Wimberley, Jr., appeals the district court’s

order dismissing as frivolous his 42 U.S.C.A. § 1983 (West Supp.

2001) complaint.   We have reviewed the record and the district

court’s opinion and find no reversible error.     Accordingly, we

affirm the denial of relief on the federal claims on the reasoning

of the district court. Wimberley v. City of Wilson, No. CA-01-451-

5-BO(2) (E.D.N.C. Aug. 17, 2001).     Because the district court

properly denied Wimberley’s federal claims, we find that the court

properly declined to exercise jurisdiction over his pendent state

law claims.   Davis v. Pak, 856 F.2d 648, 650-52 (4th Cir. 1988).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.



                                                         AFFIRMED



                                2